Detailed Action
Title of Invention
The title of the invention has been changed because the original title was insufficiently descriptive of the claimed invention.  See MPEP § 606.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Asakawa et al (US 2013/0260800 A1) generally discloses a physiological monitoring and visualization program.
Regarding representative claim 46 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
generating a first action instruction based on the biological feature data, the environmental feature data, and a first decision-making mechanism of the terminal by controlling, based on a part of the environmental feature data and a part of the biological feature data, the terminal to display a current movement picture; executing the first action instruction in response to the authenticating,  analyzing the feature data to obtain an output result,  determining a second decision-making mechanism corresponding to the feature data,  determining a second action instruction corresponding to the output result based on the second decision-making mechanism,  performing data learning and data correction on data of the output result to obtain a learned and corrected output result,  storing the feature data and the learned and corrected output result, and  generating feedback information based on an execution result generated after executing the second action instruction and storing the feature data  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715